Melvin Mayfield, Judge, dissenting. I cannot agree to the affirmance of the judgment of conviction for negligent homicide. At the conclusion of the state’s testimony, the appellant moved for a directed verdict on the filed charge of first degree murder “or any lesser included offense,” and at the conclusion of all the evidence in the case, the appellant again made the same motion. The evidence by the eyewitnesses to the shooting, including the deceased’s own brother, established that the deceased told the appellant he was going to get his gun; that the deceased did get his gun and walked toward the appellant announcing, so all the witnesses including the appellant could hear, that he was going to shoot a couple of niggers; that he raised his gun and shot appellant; and that appellant also raised his gun and shot the deceased. Although the brother of the deceased did not say, as did the appellant and his friend, that the deceased shot first, the brother did not deny that the deceased shot first. Considered in the'light most favorable to the state, the deceased’s own brother testified that the first shots were fired simultaneously. However, I do not think it important to this appeal to know which man fired first. The law is clear. A person commits negligent homicide “if he negligently causes the death of another person.” See Ark. Stat. Ann. § 41-1505 (Repl. 1977), as amended by Act 538 of 1987. (The appellant was charged with an act committed on November 11, 1987. Ark. Code Ann. (1987) did not go into effect until December 31, 1987. See section 2 of Act 267 of 1987.) The Commentary to Ark. Stat. Ann. § 41-1505 states that it “is designed to cover conduct producing liability because the actor negligently fails to perceive that his conduct creates a substantial and unjustifiable risk of death to another.” This court has pointed out that one charged with negligent conduct as defined in Ark. Stat. Ann. § 41-203(4) (Repl. 1977) is assumed to have been unaware of the risk of his conduct. Smith v. State, 3 Ark. App. 224, 623 S.W.2d 862 (1981).Itis obvious that when the appellant in this case shot at the deceased he was aware of the risk involved; neither the state nor the appellant contends that the appellant was unaware of the risk of his conduct. Under the evidence in this case, there is simply no way the appellant could be guilty of negligent homicide, and the court should have granted his motion for directed verdict as to the lesser included offense of negligent homicide. Not only is the appellant not guilty of negligent homicide, I think his motions for directed verdict should have been granted because of his defense of justification. The evidence is clear that the appellant knew the deceased was approaching him with a gun while making threats to shoot him and that there was no place for appellant to go except across clear land — exposed to the deceased’s stated objective of shooting appellant. It has always been the law in Arkansas that “one is not required to retreat unless he can do so with safety to himself.” See LaRue v. State, 64 Ark. 144, 41 S.W. 53 (1897); Bieard v. State, 189 Ark. 217, 72 S.W.2d 530 (1934); Sanders v. State, 256 Ark. 605, 509 S.W.2d 295 (1974); Martin v. State, 290 Ark. 293, 718 S.W.2d 938 (1986). But the state does not contend that the appellant should have attempted to retreat at the time the deceased appeared with his gun. What the state argues is that the appellant should have retreated when the deceased told the appellant he was going to get his gun. The state’s brief says that instead of going to his car and getting his own gun the appellant “could have driven off and the incident with the victim would have been avoided.” The law as to j ustification in effect at the time of the incident in this case, Ark. Stat. Ann. § 41-507 (Repl. 1977), provided: (1) A person is justified in using deadly physical force upon another person if he reasonably believes that the other person is: (a) committing or about to commit a felony involving force or violence, or (b) using or about to use deadly physical force. (2) A person may not use deadly physical force in self defense if he knows that he can avoid the necessity of using that force with complete safety: (a) by retreating, except that a person is not required to retreat if he is in his dwelling and was not the original aggressor, or if he is a law enforcement officer or a person assisting at the direction of a law enforcement officer; or (b) by surrendering possession of property to a person claiming a lawful right thereto. The Commentary to Ark. Stat. Ann. §41-507 states that one who claims self defense must use all “reasonable means” to avoid the killing and “under most circumstances” this means retreat where it can be effected with safety. See Martin v. State, supra, (quoting the Commentary). Now it is true that when the deceased yelled at the appellant “don’t pick up my pecans,” the appellant could have got in his car and left the area (even the whole state, I assume). And it is also true that the law does not allow one to use deadly physical force upon another if it can be avoided by “surrendering possession of property to a person claiming a lawful right thereto.” But the trouble with the state’s argument is that it requires the appellant to get off the property before he could have reasonably known that he needed to retreat. Before the deceased returned with his gun, the appellant could not reasonably know that the deceased would return with a gun to run appellant off land owned by the government. I submit that it was neither reasonable nor required that the appellant run away when the deceased yelled at him. To require retreat at that time is not really retreat — it is surrender. Therefore, I dissent. The appellant simply could not, in my opinion, be guilty of negligent homicide under the evidence in this case. Moreover, I think it is clear that under the evidence in this case, the appellant’s action was justified as a matter of law. Corbin, C.J., and Cooper, J., join in this dissent.